DETAILED ACTION
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1 and its dependent thereof, the prior of record, specifically Sundell (US 2019/0353772)  and Billaud (US 2012/0068878) discloses an antenna having a radiating pattern forming a sum channel, called SUM, a radiating pattern forming a difference channel called DIFF and a pattern forming a control channel called CONT, 	a generator for generating at least interrogation messages on the SUM channel and Interrogation Side Lobe Suppression (ISLS) signals on the CONT channel, a transmitter for transmitting these messages via the SUM channel and via the CONT channel respectively.
	However, none of the prior art cited alone or in combination provides the motivation to teach a receiver for receiving and processing signals received via the SUM, DIFF and CONT channels, configured for detecting replies of targets on signals received via the SUM and/or DIFF channels and carrying out deviation measurement processing and Receiver Side Lobe Suppression (RSLS) processing on these replies, wherein the transmitter is configured so that, for each target independently, a width of a beam for transmitting interrogations and receiving mode S selective replies is controlled dynamically on a basis of a movement window of said target and the position of an axis of said antenna in said movement window, in order to provide the detection of said target while reducing a number of selective interrogations by a selective sub-interrogation of said target and while ensuring its precise positioning in azimuth: by pre-locating said target at an edge of a main reception lobe of said antenna by deviation measurement between the signals received on the DIFF and SUM channels; and by selectively re-interrogating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648